DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on 23 October 2020 and is a divisional of application 16203542 which was filed on 28 November 2018 and which issued as US10941102 on 09 March 2021.
This application makes reference to or appears to claim subject matter disclosed in Application No.62/592,293, filed 29 November 2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Status of the Claims
Applicant’s original claims dated 23 October 2020 are acknowledged.
Claims 1-9 are pending and rejected.

Information Disclosure Statement
No IDS has been filed as of the date of preparation of this paper.
See MPEP 609 as to requirements for the filing of IDS’s.


PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 6 and 8 each depend from claim 21.
Claims 3-4 depend from claim 22.
Claim 7 depends from claim 26.
Claim 9 depends from claim 28.
There are no claims presented other than claims 1-9.  The references to claims 21-22, 26 and 28 render the claimed subject matter indistinct since the scope of the claimed method cannot be determined.
For the purposes of search and examination and in the interests of compact prosecution the claims are interpreted as: depending from claim 1 where claim 21 is referenced; depending from claim 2 where claim 22 is referenced; depending from claim 6 where claim 26 is referenced; and depending from claim 8 where claim 28 is referenced.  This is consistent with the original claims presented in application 16203542.  This rejection can be overcome by amending the references as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin (US 20050049298).
Goodwin discloses a method which reads on the examined claims.
See the procedure of example 2 at pages 4-5, paragraphs 60-62. 
The procedure produces a “lipophilic extract” of cannabis plant material in paragraph 60 which is referred to as “heptane fraction extract”.  The extract necessarily contains the heptane soluble acidic cannabinoids present in the plant material.  
See paragraph 29 pages 2-3 which describes the overall process wherein the acidic cannabinoid 9 THC acid is extracted, purified and then converted to 9 THC in a multi-step process.  The reference discloses:
“In a preferred example of the production method, Cannabis Sativa (leaf and flowering head) is milled until homogeneous then extracted at ambient temperature (15-25 C.) with heptane. The heptane fraction extract obtained contains a mixture of cannabinoids, the main component being 9-tetrahydrocannabinol carboxylic acid (9-THC acid). The 9-THC acid is extracted as its Sodium Salt into a: dilute Sodium chloride/sodium hydroxide Solution”.  
The step of extracting the sodium salt into dilute sodium chloride / sodium hydroxide solution is a claimed “method of leaching acidic cannabinoids”.  The term “leaching” as used in the claims is broadly interpreted as encompassing the dissolution of an acidic cannabinoid into alkaline water by contacting the alkaline water and a non-water soluble concentrate (a lipophilic extract) which comprises the acidic cannabinoid.  The “leaching” necessarily occurs at the surfaces of the interface where the alkaline water contacts the extract.
Alkaline water is prepared in paragraph 62 by adding 22% sodium hydroxide solution to a 1% w/v aqueous solution of sodium chloride to attain a pH of 12.7-13.2.  The lipophilic extract is dispersed into the alkaline water by combining the alkaline water and the lipophilic extract.  Acidic cannabinoids are necessarily “leached” into the alkaline solution from the lipophilic extract in the dispersal step.  
Regarding claims 8-9, sodium chloride is added to the alkaline water since a dilute sodium chloride/sodium hydroxide solution is used in the “leaching” step.  The sodium chloride substance has all the structure necessary to function as “an emulsifier” and therefore meets the claim limitations.

[2] Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov (WO2016187679).
Ivanov discloses a method which reads on examined claim 1.
See the procedure of exemplary embodiment 2 at pages 8-9. 
Lines 1-7 of page 9 read as follows:
“Pentane is used as a solvent at room temperature. 100 g chopped straw is soaked in the solvent in ratio of 1 kg:15 I and is let to stay for 24 hours, while it is mixed every hour. The solvent is percolated from the straw and it is evaporated under reduced pressure until the preparation of 5 ml solution. It is put on a filter bed of glass filter, filed with sand. The extract is flushed through a water solution of 0.2 M NaOH until the full washing out of the saturated color and the streaming of a clear spurt of the solution, whereby the cannabinoid acids in the water solution are isolated from the neutral cannabinoids.”
The procedure produces a “lipophilic extract” of cannabis plant material.  The extract is produced by extracting the plant material with pentane as solvent, where 100 g plant material is extracted with 1.5 l pentane (ratio of 1Kg:15 l), and after separating the pentane solution from the insoluble materials the mixture is concentrated to remove most if not all of the pentane solvent to a “solution” with a final volume of 5 ml.  The 5 ml solution is a “lipophilic extract”.  
The lipophilic extract is “dispersed” into alkaline water by continuously contacting it (“flushed through”) with 0.2 M NaOH solution until the contacting solution becomes clear.  The reference discloses that the solution thus obtained contains cannabinoid acids isolated from neutral cannabinoids.

The step of flushing through an alkaline water solution is a claimed “method of leaching acidic cannabinoids”.  The term “leaching” as used in the claims is broadly interpreted as encompassing the dissolution of an acidic cannabinoid into alkaline water by contacting the alkaline water and a non-water soluble concentrate (a lipophilic extract) which comprises the acidic cannabinoid.  The “leaching” necessarily occurs at the surfaces of the interface where the alkaline water contacts the extract.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (WO2016187679) as applied to claim 1 above, and further in view of Heimark (WO 2017053731).
The Claims
Claim 1 is drawn to a method of leaching acidic cannabinoids from lipophilic extracts comprising: preparing alkaline water; dispersing the lipophilic extract into the alkaline water.
Claim 2 (as interpreted) requires that the lipophilic extract is “BHO”.  This is an art-recognized term and refers to “butane hash oil” which is a concentrate obtained by extracting cannabis plant material with butane as a solvent and then allowing the butane to evaporate.  Butane is a gas at room temperature.
Claim 3 (as interpreted) requires that the BHO is “winterized”.  This is an art-recognized term and refers to dissolving the BHO concentrate and chilling the solution to precipitate contaminants such as waxes and then separating the pure cold solution from the precipitated contaminants.  
Claim 4 (as interpreted) requires that the BHO is “cryoground” before dispersion.  This is interpreted according to the plain meaning of the term as requiring that the BHO be ground up while cold.
Claim 5 (as interpreted) requires that the lipophilic extract is produced by supercritical CO2 extraction. CO2 is a gas at room temperature.
Claim 6 (as interpreted) requires that the lipophilic extract is dissolved in a water miscible solvent before dispersing into alkaline water.
claim 7 (as interpreted) requires that the water miscible solvent is ethanol.
The Prior Art - Ivanov
Ivanov discloses a method for obtaining a solution of acidic cannabinoids from a concentrate obtained by extracting plant material with the solvent pentane.  See the procedure of exemplary embodiment 2 at pages 8-9 and the anticipation rejection of claim 1 above.
Differences between Prior Art & the Claims 
The method of Ivanov uses a pentane extract rather than one obtained using butane or supercritical CO2 and does not dissolve the extract in ethanol before dispersing it into alkaline water.  The pentane extract is not winterized or cryoground before dispersion.

The Prior Art- Heimark
Heimark teaches art-recognized techniques used to obtain cannabinoid-rich extracts from cannabis plants.  
The reference teaches the alternate use of butane or supercritical CO2 as solvents to efficiently extract plant material.  
Paragraph 69 at page 19 teaches various art-recognized cannabinoid concentrates.
Butane hash oil (BHO) is referred to at page 19 line 11 and paragraph 70 on page 19 teaches that various hydrocarbons including butane are suitable for extraction.
Paragraph 71 on page 19 teaches that supercritical CO2 is used to produce concentrates.
Paragraphs 98-99 generally teach a process of dewaxing which is a winterizing process.  See example 2 on page 32 which teaches dissolving BHO in ethanol, winterizing to remove waxes and evaporating ethanol to produce winterized BHO. 

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the invention to have carried out the method of Ivanov wherein the lipophilic extract of cannabis plant material was produced using butane or supercritical CO2 as a solvent instead of pentane.
Regarding claims 2 and 5, a skilled artisan would recognize that various solvents are taught in the prior art as being suitable for extracting cannabinoids from cannabis plant material.  Heimark summarizes common solvents used to obtain cannabinoid-rich extracts from cannabis plants.  The artisan would recognize that butane and CO2 would be readily removed from the extracts since they are each a gas at room temperature while pentane would require more effort to remove, such as application of heat and/or vacuum.  Additionally, an artisan would find good reason to ensure that a substance with pharmacological utility, such as a cannabinoid, would be free of contaminating hydrocarbon solvent.  The use of a hydrocarbon solvent with a significantly lower boiling point or carbon dioxide as solvent would therefore be desirable in order to simplify the concentration process and to provide for a final product with less likelihood of being contaminated with solvent.  The use of either the known BHO concentrate or a known concentrate obtained using supercritical CO2 instead of a pentane extract are therefore obvious.  A skilled artisan would expect that either of these alternate concentrates would contain similar amounts of cannabinoid acid to be transferred into dilute aqueous solution according to the Ivanov process.
Regarding claim 3, an artisan using BHO as the input in the Ivanov process would find good reason to winterize the BHO first.  Heimark teaches that the art-recognized winterization process removes unwanted substances.  A skilled artisan would winterize the BHO to provide for a “lipophilic extract” with less impurities before subjecting it to the Ivanov treatment with alkaline water.
Regarding claims 6-7, Heimark teaches that the dewaxing (winterizing) process involves first dissolving the BHO extract into ethanol before further processing.  A skilled artisan would apply the same process in order to winterize BHO before carrying out the Ivanov treatment with alkaline water.  This dissolution of the extract meets the limitations of claims 7-8 since it would occur “before dispersing”.
Regarding claim 4, one of ordinary skill in the art would seek to increase the surface area of the BHO before subjecting it to the Ivanov treatment with alkaline water.  For example, the dissolution of cannabinoid acids into alkaline water by contact with the BHO would be expected to be more efficient if more surfaces were contacted.  Grinding a substance to increase its surface area, for example by using a mortar and pestle, would thus be considered during routine optimization to achieve more efficient dissolution.  Since BHO would be a waxy substance at room temperature this process would better be carried out by first cooling the substance to harden it.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625